       Case 1:19-cv-00789-KS-RPM Document 95 Filed 08/13/21 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              SOUTHERN DIVISION


DARRYL ORRIN BAKER                                                                  PLAINTIFF

V.                                                 CIVIL ACTION NO. 1:19-cv-789-KS-RPM

WAL-MART STORES EAST, LP                                                          DEFENDANT


                                     FINAL JUDGMENT

       For the reasons stated in the Court’s Memorandum Opinion and Order dated August 12,

2021 [Doc. No. 94], and in accordance with Federal Rule of Civil Procedure 58, the Court

hereby enters final judgment in favor of the Defendant, Wal-Mart Stores East, LP. Plaintiff takes

nothing from this action, and all claims are dismissed with prejudice. Pursuant to Federal Rule of

Civil Procedure 54(d)(1), Defendant is entitled to recover any costs incurred in this action. This

case is closed.

       SO ORDERED AND ADJUDGED this 13th day of August 2021.



                                                     /s/ Keith Starrett__________________
                                                     KEITH STARRETT
                                                     UNITED STATES DISTRICT JUDGE
